Citation Nr: 0203068	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  96-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative 
residuals, left sacroiliitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 13, 1991 to 
June 1991, when called up in support of Operation Desert 
Shield/Storm.  

He also served in the United States Marine Corps Reserve from 
1988 and was determined to be medically unfit for duty in 
January 1995.  Unverified service administrative records 
indicate that the appellant was in basic training from 
September to December 1988 and was on active duty for 
training from June 16 to June 29, 1990, and November 26 to 
November 28, 1990.  He also had several periods of inactive 
duty training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for postoperative residuals of fusion of 
the left sacroiliac joint.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's left sacroiliitis was present at the time 
of his entry into military service.

3.  The appellant's left sacroiliitis did not undergo a 
chronic increase in pathology beyond normal progression 
during military service.

4.  Arthritis of the left sacroiliac joint is not of service 
origin.



CONCLUSIONS OF LAW

1.  The appellant's left sacroiliitis clearly and 
unmistakably existed prior to service, and the presumption of 
soundness on entrance is rebutted.  38 U.S.C.A. § 1111 (West 
1991).

2.  The appellant's preexisting left sacroiliitis was not 
aggravated by active duty, active duty for training, or 
inactive duty training.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1137, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).

3.  Arthritis of the left sacroiliac joint was not incurred 
in or aggravated by active service nor may arthritis of the 
left sacroiliac joint be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that during a January 1988 
Marine Corps Reserve enlistment examination, the appellant 
reported no complaints of a left sacroiliac disorder.  The 
examination clinically evaluated the musculoskeletal system 
as normal. Subsequent Reserve service treatment records show 
no pertinent abnormality.  On "separation" examination, 
conducted in January 1989, there were no clinical findings or 
complaints relative to the left sacroiliac region. 

During routine tri-annual service department medical 
examination, on July 15, 1989, the appellant reported he 
experienced a little hip problem off and on.  Physical 
examination was not remarkable for any clinical findings.

Two private medical reports, indicate that the appellant was 
seen on July 19, 1989 when he reported that he sustained an 
injury when lifting wood and turning while at work at a 
cabinet shop two years earlier.  He noted that he experienced 
some pain in his back at that time.  His employer told him to 
see a chiropractor which he did.   He did not have any 
significant relief.  His pain was overall much better but he 
did experience flare-ups.

An examination conducted on July 19, 1989 showed the 
appellant exhibited full range of motion in the back without 
pain.  The appellant was noted to experience tenderness in 
the lower lumbar area in the midline and left midline.  He 
also experienced tenderness in the left buttock area and 
upper quadrant region, which was noted to be the area of most 
of his symptoms.  X-rays showed spina bifida occulta at the 
S1.  He was placed on medication and an exercise program.  
The diagnosis was chronic lumbosacral strain.

A February 1990 service clinical report notes that the 
appellant had a long history of left sacroiliac pain possibly 
related to work.  The appellant was referred for orthopedic 
evaluation.  A notation in the record indicated that the 
appellant failed to report for the orthopedic examination.  
Service records further reflect that the appellant was 
thereafter placed on light/limited duty in November 1990 due 
to a pinched nerve.  

The appellant was seen at sick bay in December 1990, when he 
complained of sacroiliitis.  The record reflects that the 
appellant was placed on light or limited duty status for the 
period of that drill weekend.  He was advised to pursue 
follow-up evaluation by his private physician prior to the 
next scheduled drill.

A February 13, 1991 service clinical report, completed in 
conjunction with the appellant's entry into active duty 
indicates that the appellant was examined and determined to 
be physically qualified for duty.  No reference was made to a 
left sacroiliac problem.

The appellant was evaluated sick bay in March 1991 for 
complaints of a hip problem.  It was noted that he was 
stationed in Norway.  The clinical history indicated that the 
appellant had been lifting weights, and reported mild pain 
anteriorly.  He reported a history of pinched nerve or 
sacroiliitis.  The report noted that the appellant had a 
history of left buttock pain with referral pain along the 
superficial femoral nerve.  The examination showed the 
sacroiliac joints to be non-tender.  The appellant 
demonstrated normal range of motion of the left hip.  An 
impression of recurrent sacroiliitis - superficial femoral 
nerve syndrome was noted.  The appellant was treated with 
Motrin, and placed on light duty assignment with restrictions 
on lifting.  

Subsequently in March 1991, the appellant was seen for 
complaints of a four year history of recurrent left hip pain.  
That report indicates the appellant was previously evaluated 
with sacroiliitis.  X-ray studies and bone scans conducted by 
civilian doctors reportedly revealed no abnormalities.  It 
was noted that chiropractic treatment yielded moderate 
temporary relief of pain.  On examination, the appellant 
reported he experienced pain in the area of the outer 
inguinal fold.  This pain was noted to be similar to that 
experienced during earlier episodes.  It was noted that the 
earlier episodes of pain initiated with anterior pain 
followed by migration to the sacroiliac area.  Physical 
examination was not remarkable for any findings.  The 
assessment was recurrence of sacroiliac strain. 

In May 1991, the appellant was evaluated for complaints of 
left hip pain which was aggravated by current recall to 
active duty.  It was noted that the appellant had been seen 
by a private orthopedic surgeon.  The appellant reported his 
pain initiated in the midline of the buttock with radiation 
into the anterior left groin area.  Physical examination 
showed the left hip and back negative for any deformity.  The 
appellant was evaluated as neurologically intact.  Deep 
tendon reflexes were evaluated as intact.  A clinical 
impression of recurrent sacroiliitis was noted.    

In May 1991, the appellant was determined to be physically 
qualified for separation from active duty.  It was noted that 
no defects had been noted on examination within the past 12 
month period that would disqualify him from the performance 
of his duties. 

In a September 1992 statement, the appellant recounted that 
he sustained an injury to his left hip in November 1987, and 
was treated by a chiropractor at that time.  He recalled he 
completed basic training in February 1989.  He reported that 
in July 1989, he was evaluated by an orthopedist for 
complaints relative to the left hip and was treated with 
medication.  In November 1990, a bone scan was conducted and 
the appellant received an injection into the sacroiliac 
joint.  The appellant indicated that he was called to active 
duty in February 1991, and did not experience trouble with 
the hip until he arrived in Norway.  He recalled that he was 
treated with Motrin, and placed on light duty status.  He 
indicated he continued to experience symptoms at the time of 
his release from active duty in June 1991.  In August 1992, 
he was evaluated by an orthopedist, and it was determined 
that surgical intervention was warranted.  The appellant 
indicated that throughout his reservist duty, he missed days 
due to symptoms associated with the left hip.

On routine Reserve (retention) examination in September 1992, 
the appellant reported that he underwent a hip operation.  
The appellant reported his medical history was significant 
for bone or other joint deformity.  It was noted that the 
appellant had been previously evaluated with sacroiliitis.  
At the time of this examination, it was reported that the 
appellant was recovering from surgery to fuse the sacroiliac 
joint.  The appellant was determined to be unqualified for 
service.  The matter was referred for Medical Evaluation 
Board review.

Private medical records show that the appellant was evaluated 
in August 1992 for complaints of left posterior hip pain.  An 
initial assessment of left sacroiliitis, undetermined 
etiology was noted.  These records reflect that the appellant 
was privately hospitalized in September 1992.  He presented 
with a five year history of left lower back and buttocks 
pain.  He denied any specific injury to which his hip pain 
might be related, but reported a gradual onset of pain.  
Examination showed tenderness over the sacroiliac joint with 
significant degenerative changes in the sacroiliac joint 
confirmed on computerized tomography (CT) scan.  The report 
noted that the all conservative measures of treatment had 
failed, and the appellant was admitted for sacroiliac joint 
fusion.  He underwent a left sacroiliac joint arthrodesis 
with iliac crest bone graft.

Subsequently he was seen at a private facility for follow-up 
to the surgery.  When evaluated in December 1992, the 
appellant's postoperative progress was described as very 
well.  He reported no complaints, and demonstrated full range 
of motion of the left hip on examination.  He reported pain 
in the anterior aspect of the left hip and in the posterior 
aspect of the left sacroiliac joint.  This pain resolved, and 
CT scan revealed excellent fusion with no changes when 
compared to earlier studies.

In January 1995, a Physical Evaluation Board determined that 
the appellant was not physically qualified for service due to 
his post sacroiliac fusion left pelvis secondary to chronic 
sacroiliitis.

The appellant underwent VA examination in February 1995.  In 
the appropriate section of the medical examination report, 
the appellant reported he experienced a "problem with right 
pelvic area."  During the examination, the appellant 
reported a history of a broken left hip joint.  He reported 
that his symptoms improved after fusion of the joint.  The 
appellant indicated that he now experienced some problems on 
the right side.  On physical examination, the appellant 
exhibited full range of motion of the left hip.  The 
appellant was able to squat to the floor and return to an 
erect posture.  The examiner observed a six inch incision 
scar vertically directed over the left sacroiliac joint, 
which was non-tender.  The examiner noted that the appellant 
provided a history of onset of his left hip condition while 
on active duty, He indicated that it was bothering him a 
little bit before he first went on active duty.  X-rays 
studies conducted in conjunction with this examination 
revealed screw fixation along the area of the left sacroiliac 
due to apparent fusion.  The right sacroiliac joint was 
normal.  Both hip joints were normal.  The diagnostic 
impression was status postoperative operation on the left 
sacroiliac joint.

In April and June 1996 correspondence, the appellant stated 
his left hip condition was aggravated during his period of 
active duty.  He stated that he had to walk long distances in 
Norway.  He maintained that the severity of his symptoms 
increased during service, and that surgical treatment was 
necessary in September 1992.  The appellant indicated that 
the strenuous activities associated with his duties as a 
Marine contributed to the aggravation of his condition.  This 
activity, he contends, aggravated his sacroiliac joint 
causing increased symptomatology, resulting in the need for 
surgical intervention.

During a September 1997 hearing before a member of the Board 
sitting at Washington, D. C., the appellant offered 
testimonial evidence regarding the onset and severity of his 
left hip condition.  The appellant stated that he had not 
sustained an injury to his left hip prior to active duty.  He 
stated he was treated for what he believed to be back strain 
prior to active duty.  Pathology of the spine was not 
substantiated by clinical findings.  These symptoms continued 
intermittently.  Once called to active duty and stationed in 
Norway, he began to experience problems.  In particular, he 
was assigned to a base camp located on the top of a mountain.  
He was required to climb this mountainous terrain while 
carrying gear and supplies.  At that time, he developed hip 
pain.  After his return stateside, he continued to experience 
hip pain, and as a result, was placed on light duty 
assignment.  His symptoms continued after his discharge.  The 
appellant indicated that he did not recall being afforded a 
medical examination at the time of his release from active 
duty.  The appellant stated that he sought private medical 
treatment in approximately August 1992.  The physician 
reportedly advised that because of the loss of mobility in 
the left side due to the fusion procedure, the appellant will 
accommodate with the right side and, as a result, will later 
require surgery on the right side.  The appellant also noted 
that he is limited in his activity due to the left hip 
condition.  The appellant is no longer a cabinetmaker, since 
his body could not tolerate the physical demands of that 
position.  It was noted that the appellant was currently 
employed as a corrections officer.

The appellant further testified that he was not aware of any 
precipitating incident that gave rise to his earlier 
complaints of back pain.  He indicated that his physician 
noted that some event must have caused the sacroiliac joint 
to fracture.  The appellant recounted that he was involved in 
an automobile accident in 1984, but indicated that he 
sustained no injuries as a result of this incident.  He 
stated that the back pain he experienced prior to service was 
similar to that experienced during service, only more 
intense.  He indicated that the symptoms were so severe that 
he had to seek private medical treatment.  The appellant 
indicated that he experienced difficulty with meeting the 
physical demands of the weekends training drills while on 
reservist duty.  

In February 1998 the Board remanded the case to the RO in 
order for the appellant to undergo a specialized VA 
examination.  The examination was scheduled for March 1999.  
The VA medical facility informed the RO that the veteran did 
not report for the examination and that his answering machine 
indicated that he would not be available until August.

In August 1999, the Board again remanded the appellant's case 
in part for a VA specialized examination and a medical 
opinion and verification of ACDUTRA and inactive duty dates.  
The record shows that the appellant failed to report for VA 
examination scheduled in October 2000, and he provided no 
reason why he did not report.  Later in October 2000 the RO 
asked him if he would be willing to report for the 
examination.  No response was received from the appellant.  
There is no indication of record that notice of the scheduled 
examination was returned as undeliverable.  In response to 
several requests from the RO the appropriate service 
department indicated that had no record of the veteran's 
service number.  The RO notified the veteran of this 
situation and requested his assistance.  No response was 
received from the appellant.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)),

With regard to the requirements of the VCAA, by virtue of the 
rating decision, Statement of the Case, and Supplemental 
Statements of the case, the appellant and his representative 
were given notice of the information and evidence necessary 
to substantiate his claim.  Also in an April 2001 letter the 
RO specifically informed the appellant of the requirements 
and duties under the VCAA.  The record reflects that the RO 
has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  

Moreover, this matter was twice remanded to the RO to permit 
further evidentiary development.  In particular, the 
appellant was to be afforded a VA examination, to include 
medical opinion regarding the etiology of the claimed left 
hip disorder.  As indicated, the appellant failed to report 
for the examination, and any medical opinion evidence that 
would have provided additional evidence clinically relevant 
to resolution of the questions concerning the etiology of the 
claimed hip disorder was not attained.  38 C.F.R. § 3.655 
(2001) provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Accordingly, the Board finds that the VA 
has satisfied the requirements of the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24), 1110,(West 1991& Supp. 2001); 38 C.F.R. § 3.6(a) 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).  
Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. §§ 1111, 1153.  

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The veteran's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In this regard, appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.

The first aspect of the claim to be determined is whether a 
chronic left sacroiliac joint disorder was present at the 
time of the appellant's entry into active service. The 
service medical records from January 1988, his Reserve 
entrance examination, through January 1989, likewise show no 
pertinent complaint or finding.  However, the record shows 
that the appellant reported a little problem off and on with 
the left hip during the July 15 1989 service trio-annual 
examination.  Although the examination showed no clinical 
abnormality, the July 19, 1989 private treatment reports show 
low back problems dating back to an on the job injury 2 years 
earlier.  The diagnosis was chronic lumbosacral strain.   
This is prior to his entrance in the Reserve.  Also, he was 
seen at sick bay in February and December 1990 for left 
sacroiliac complaints and was placed in light duty in 
December 1990, less than three months prior to being called 
to active duty in February 1991.  Furthermore, when during 
his period of active duty there was a prior history of 
chronic sacroiliitis reported. Accordingly the Board finds 
that the left sacroiliitis was clearly and unmistakably 
present when he was called up for active duty in February 
1991 and the presumption of soundness on entry is rebutted.

The next aspect of the claim to be determined whether the 
preservice left sacroiliitis underwent a chronic increase in 
disability during service beyond any normal progression.  In 
this regard, temporary or intermittent flare-ups of the pre-
existing condition during service are not considered to be 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

The service medical records and post service medical records 
contain no reference to any inservice injury.  Although the 
veteran was seen at sick bay in February and December 1990, 
the evidence does not to show an increase in left sacroiliac 
symptoms beyond normal progression from injury incurred 
during inactive duty training.  The veteran was apparently on 
ACDUTRA from November 26 to November 28 1990 but the records 
show that he had been placed on light duty on November 17, 
1990 and there is no indication of any treatment during this 
period. While on active duty he was seen in March and May 
1991 for recurrent left sacroiliitis.  When seen in May 1991 
it was reported that the left hip pain had been aggravated by 
recall to active duty.  However, this statement in and of 
itself is insufficient to establish service connection.  The 
evidence must also that any such aggravation is chronic in 
nature and not normal progression.  The next reference to the 
left sacroiliac problems was in August 1992, more than a year 
following his release from active duty.  In September 1992 he 
underwent a fusion of the left sacroiliac for symptoms which 
had been present for five years.  Furthermore, these 
treatment records reflect that the degenerative changes of 
the left sacroiliac joint first diagnosed in August 1992 were 
a manifestation of the left sacroiliitis.

After reviewing the record, the Board finds that the 
available medical evidence does not demonstrate that the 
preservice left sacroiliitis underwent a chronic increase in 
severity beyond normal progression, which includes the 
development of arthritis during active duty, ACDUTRA, or 
inactive duty training.  Thus, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  


ORDER

Service connection for postoperative residuals, left 
sacroiliitis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

